DETAILED ACTION
This is in response to communication filed on April 26, 2021.
Status of Claims
Claims 1 – 5, 7 – 12, 14 – 18, and 20 are pending, of which claims 1, 8, and 15 are in independent form.

Allowable Subject Matter
Claims 1 – 5, 7 – 12, 14 – 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of translating a vector representing a base register address, an index register address, a displacement register address to a memory image vector for first and second store instructions and then comparing the memory image vectors in order to determine which instructions need to be delayed until a dependency is created between the store instructions, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20180253309 and 20200065109 and Patent 10877755 disclose load/store instructions with offset, base, and index information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184